GILBERTSON, Justice
(concurring).
[¶ 20.] “The insurer must show that the claim clearly falls outside the policy coverage.” State Farm Mut. Auto. Ins. Co. v. Wertz, 540 N.W.2d 636, 638 (S.D.1995). See also Hawkeye-Security Ins. Co. v. Clifford, 366 N.W.2d 489, 492 (S.D.1985). The policy written by Farm Bureau provides coverage for “an occurrence” which is subsequently defined in part as an “accident.” Although it could have defined what constitutes an “accident,” Farm Bureau chose not to do so. We have defined the word “accident” in the liability insurance policy context to be, “an undesigned, sudden and unexpected event, usually an afflictive or unfortunate character, and often accompanied by a manifestation of force.” Wertz, 540 N.W.2d at 639 (citing Taylor v. Imperial Casualty & Indemnity Co., 82 S.D. 298, 302-03, 144 N.W.2d 856, 858 (1966)).
*561[¶ 21.] Here the insured, Stoebner, was sued by Gregerson for the intentional torts of assault and battery. Stoebner responded she acted in self-defense. What are the legal parameters of the defense she raised in her answer? In the criminal context we have defined it as not allowing a person claiming self-defense to designan advance this claim by creating a situation such as a quarrel or combat so as to make an intended injury appear as to have been done in self-defense. See generally State v. Fields, 488 N.W.2d 919 (S.D.1992); State v. Frey, 440 N.W.2d 721 (S.D.1989); State v. Miskimins, 435 N.W.2d 217 (S.D.1989); State v. Keliher, 46 S.D. 484, 194 N.W. 657 (1923).
[¶ 22.] While the policy excludes an act which is “expected or intended by the insured,” self-defense as defined above does not always fall within this type of policy exclusion. A genuine claim of self-defense is consistent with that of an “accident” in that it is an event, which must be by definition “an undesigned, sudden and unexpected event ... and often accompanied by a manifestation of force.”
[¶ 23.] There exists a question of fact as to whether the claim against Stoebner falls within the policy coverage and both sides are entitled to place their evidence on this point before the fact finder.